SUMMARY ORDER
Petitioner Guang Ming Li appeals the order of the Board of Immigration Appeals *451(“BIA”) summarily affirming the Immigration Judge’s (“IJ”) denial of Li’s request for asylum, withholding of removal, and permission for voluntary departure. For the purposes of this summary order, we assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented in this appeal.
Li did not, in his initial appeal to the BIA or in his motion requesting that the BIA reopen his case (the denial of which he has not appealed), make any of the arguments he now presents in his petition to this court. We therefore dismiss Li’s petition for failure to exhaust those arguments. See Foster v. INS, 376 F.3d 75, 77 (2d Cir.2004). In addition, Li’s motion for a stay of deportation is denied.